PER CURIAM.
We affirm the defendant’s convictions and sentences; however, we note two irregularities in the written judgments which must be corrected. The defendant was convicted of two counts of delivery of cocaine, which is a second-degree felony under section 893.13(l)(a)l, Florida Statutes (Supp.1982). See § 893.03(2)(a)4. Yet, the written judgment on the first count of delivery of cocaine, Circuit Court Case No. 83-5873, incorrectly adjudicated defendant guilty of a third-degree felony under section 893.13(l)(a)2. The written judgment on the other count of delivery of cocaine, Circuit Court Case No. 83-5874, incorrectly adjudicated defendant guilty under section 893.13(l)(a)2 instead of section 893.-13(l)(a)l. We remand these eases with directions that both written judgments should be corrected. See Sparkman v. State, 445 So.2d 1115 (Fla. 2d DCA 1984); Jackson v. State, 445 So.2d 407 (Fla. 2d DCA 1984).
SCHEB, A.C.J., CAMPBELL, J., and MALONEY, DENNIS P„ Associate Judge, concur.